Execution Copy



FORBEARANCE AGREEMENT
This Forbearance Agreement is made as of this 15th day of March, 2013 (the
“Forbearance Agreement”), among Rotech Healthcare Inc., (the “Borrower”), the
several financial institutions from time to time party to the Credit Agreement
(as defined below), as lenders (the “Lenders”), and Silver Point Finance, LLC,
as Administrative Agent for the Lenders.
R E C I T A L S:
A.    The Lenders currently extend credit to the Borrower on the terms and
subject to the conditions set forth in that certain Term Loan Credit Agreement
dated as of December 21, 2012 (as has been and may be further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
B.    As of March 15, 2013, an Event of Default has occurred under Section
7.01(f) of the Credit Agreement as a result of the Borrower’s failure to pay
interest that has become due under the Junior Secured Notes which, together with
any defaults arising therefrom or related thereto with respect to Sections
7.01(a), (d) and (e) of the Credit Agreement, is referred to herein as the
“Existing Default”.
C.    The Borrower has requested that the Lenders temporarily forbear from
exercising certain rights and remedies under the Loan Documents, and the Lenders
are willing to do so under the terms and conditions set forth in this Agreement.
D.    In order to accommodate the Borrower’s request, during and only during the
period (the “Forbearance Period”) beginning on the date of this Agreement and
ending on April 15, 2013 (the “Forbearance Expiration Date”), the Lenders are
willing to temporarily forbear from exercising certain rights and remedies
available solely by reason of the Existing Default on the terms, conditions, and
provisions contained in this Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereto agree as follows:
1.    Incorporation of Recitals; Defined Terms. The Borrower acknowledges that
the Recitals set forth above are true and correct in all material respects. The
defined terms in the Recitals set forth above are hereby incorporated into this
Agreement by reference. All other capitalized terms used herein without
definition shall have the same respective meanings herein as such terms have in
the Credit Agreement.




--------------------------------------------------------------------------------

Execution Copy

2.    Ratification of Existing Agreements. All the Borrower’s Obligations,
indebtedness and liabilities to the Lenders as evidenced by or otherwise arising
under the Loan Documents, except as otherwise expressly modified in this
Agreement upon the terms set forth herein, are, by the Borrower’s execution of
this Agreement, ratified and confirmed in all respects by the Borrower. In
addition, by the Borrower’s execution of this Agreement, the Borrower represents
and warrants that as of the date hereof, no counterclaim, right of set-off or
defense of any kind exists or is currently outstanding with respect to the
Obligations. As of the date hereof, the principal amount of the Loans is
$23,500,000, and such amount (together with interest and fees thereon incurred
pursuant to the Loan Documents) is owing by the Borrower without defense,
offset, or counterclaim.
3.    Acknowledgment of Default. The Existing Default constitutes an Event of
Default under the Credit Agreement. The Borrower acknowledges that, due to the
existence of the Existing Default, the Lenders, if they elect, are permitted and
entitled under Section 7.01 of the Credit Agreement to decline to provide
further credit to the Borrower, to terminate the Commitments, to accelerate the
Obligations, to enforce Liens granted under the Security Documents, and to
exercise any other rights or remedies that may be available under the Loan
Documents or under applicable law. The Borrower represents and warrants to the
Administrative Agent and Lenders that there are no Defaults or Events of Default
other than the Existing Default.
4.    Delayed Draw Term Loan. Due to the existence of the Existing Default, the
Borrower is unable to satisfy all the conditions precedent to each Credit Event
set forth in Section 4.02 of the Credit Agreement and the Lenders are not
obligated to honor any additional requests for Delayed Draw Term Loans under the
Credit Agreement.
5.    Forbearance. Unless and until a Forbearance Termination (as defined below)
occurs, the Lenders shall not accelerate the Obligations or enforce any of the
Liens granted under the Security Documents or, except as provided below,
exercise any other rights or remedies available solely by reason of the Existing
Default.
6.    Forbearance Termination. As used in this Agreement, “Forbearance
Termination” shall mean the occurrence of the Forbearance Expiration Date, or,
if earlier, the occurrence of any one or more of the following events: (a) any
Default or Event of Default under the Credit Agreement (other than the
continuance of the Existing Default); (b) any failure by the Borrower for any
reason to comply with any term, condition, or provision contained in this
Agreement; (c) any representation made by the Borrower in this Agreement or
pursuant to this Agreement proves to be incorrect or misleading in any material
respect when made; or (d) the initiation of any federal or state bankruptcy,
insolvency or similar proceeding by or against the Borrower. The occurrence of
any Forbearance Termination shall be deemed an Event of Default under the Credit
Agreement. Upon the occurrence of a Forbearance Termination, the Forbearance
Period is automatically terminated.




--------------------------------------------------------------------------------

Execution Copy

7.    No Waiver and Reservation of Rights. The Borrower acknowledges that the
Lenders are not waiving the Existing Default or any other Default or Event of
Default that may occur during the Forbearance Period (other than as set forth in
Section 5) but are simply agreeing to forbear from exercising their rights
solely with respect to the Existing Default to the extent expressly set forth in
this Agreement. Without limiting the generality of the foregoing, the Borrower
acknowledges that immediately upon expiration of the Forbearance Period, the
Administrative Agent and the Lenders have all their rights and remedies with
respect to the Existing Default or any other Default or Event of Default that
may occur during the Forbearance Period (other than as set forth in paragraph 5
hereof) to the same extent, and with the same force and effect, as if the
forbearance had not occurred. The Borrower shall not assert and hereby forever
waives any right to assert that the Administrative Agent or the Lenders are
obligated in any way to continue beyond the Forbearance Period to forbear from
enforcing their rights or remedies or that the Administrative Agent and the
Lenders are not entitled to act on the Existing Default or any other Default or
Event of Default that may occur during the Forbearance Period (other than as set
forth in Section 5) after the occurrence of a Forbearance Termination as if such
default had just occurred and the Forbearance Period had never existed. The
Borrower acknowledges that the Lenders have made no representations as to what
actions, if any, the Lenders will take after the Forbearance Period or upon the
occurrence of any Forbearance Termination, and the Lenders and the
Administrative Agent must and do hereby specifically reserve any and all rights,
remedies, and claims they have (after giving effect hereto) with respect to the
Existing Default and each other Default or Event of Default that may occur.
8.    Acknowledgement of Liens. The Borrower hereby acknowledges that the
Obligations owing to the Administrative Agent and the Lenders arising out of or
in any manner relating to the Loan Documents shall continue to be secured by
Liens as set forth in the Security Documents, and nothing herein contained shall
in any manner affect or impair the priority of the Liens created and provided
for thereby as to the indebtedness, obligations, and liabilities which would be
secured thereby prior to giving effect to this Agreement.
9.    Loan Documents Remain Effective. Except as expressly set forth in this
Agreement, the Loan Documents and all the obligations of the Borrower
thereunder, the rights and benefits of the Administrative Agent and Lenders
thereunder, and the Liens created thereby remain in full force and effect.
10.    Release. For value received, including without limitation, the agreements
of the Lenders in this Agreement, the Borrower hereby releases the
Administrative Agent and each Lender, its current and former shareholders,
directors, officers, agents, employees, attorneys, consultants, and professional
advisors (collectively, the “Released Parties”) of and from any and all demands,
actions, causes of action, suits, controversies, acts and omissions,
liabilities, and other claims of every kind or nature whatsoever, both in law
and in equity, known or unknown, which the Borrower




--------------------------------------------------------------------------------

Execution Copy

has or ever had against the Released Parties prior to, through, and including
this date, arising out of the existing financing arrangements between the
Borrower and the Lenders, the Loan Documents, or any other financial
accommodations or services relating to the Obligations.
11.    Fees and Expenses. The Borrower shall pay on demand all reasonable and
documented out-of-pocket fees and expenses (including reasonable and documented
out-of-pocket attorneys’ fees, which shall be limited to one counsel), incurred
by the Administrative Agent and its external counsel in connection with this
Agreement and the other instruments and documents being executed and delivered
in connection herewith and the transactions contemplated hereby.
12.    Conditions Precedent. This Agreement shall be in effect on the date the
Borrower, the Administrative Agent, and the Required Lenders shall have executed
and delivered this Agreement.
13.    Notices. Any notice, payment, demand or other communication required or
permitted to be given by any provision of this Agreement will be deemed to have
been given when delivered as provided for in the Credit Agreement.
14.    Entire Agreement; Binding Effect. This Agreement constitutes the entire
and final agreement among the parties with respect to its subject matter and
there are no agreements, understandings, warranties or representations among the
parties with respect to its subject matter except as set forth herein. This
Agreement shall inure to the benefit and bind the respective heirs,
administrators, executors, representatives, successors and permitted assigns of
the parties hereto.
15.    Amendment. Neither this Agreement nor any of the provisions hereof can be
changed, waived, discharged or terminated except by an instrument in writing and
signed by the parties against whom enforcement of the change, waiver, discharge
or termination is sought.
16.    Operations; Agent. This Agreement shall not amend, modify or alter in any
manner the rights, duties and obligations of the Administrative Agent and the
Lenders, to and from each other, as described in the Loan Documents, including
but not limited to Article VIII of the Credit Agreement.
17.    Miscellaneous. The Borrower hereby represents and warrants that it has
the necessary power and authority to execute, deliver, and perform the
undertakings contained herein, and that this Agreement constitutes the valid and
binding obligation of the Borrower enforceable against it in accordance with its
terms. Any provision of this Agreement held invalid, illegal, or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality, or unenforceability without affecting the
validity, legality, and enforceability of the remaining provision hereof; and
the invalidity of a particular provision in a particular jurisdiction




--------------------------------------------------------------------------------

Execution Copy

shall not invalidate such provision in any other jurisdiction. The parties
hereto hereby acknowledge that this Agreement shall constitute a Loan Document
for all purposes of the Credit Agreement and the other Loan Documents. This
Agreement may be executed in counterparts and by different parties on separate
counterpart signature pages, each of which constitutes an original and all of
which taken together constitute one and the same instrument. Delivery of a
counterpart or counterpart signature page hereof by facsimile transmission or by
e‑mail transmission of an Adobe portable document format file (also known as a
“PDF” file) shall be effective as delivery of a manually executed counterpart
hereof.
18.    Required Lenders. It is acknowledged and agreed that the Lenders party
hereto constitute the Required Lenders, and the execution and delivery of this
Forbearance Agreement by the Administrative Agent is at the direction of the
Required Lenders.
19.    Governing Law. This Agreement shall be governed by New York law and shall
be governed and interpreted on the same basis as the Credit Agreement.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Forbearance Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.
ROTECH HEALTHCARE INC., as Borrower
By /s/ Steven P. Alsene         
Name: Steven P. Alsene    
Title: President and Chief Executive Officer    






























































--------------------------------------------------------------------------------








[Signature Page to Forbearance Agreement]




--------------------------------------------------------------------------------




SILVER POINT FINANCE, LLC, as Administrative Agent
By /s/ Michael A. Gatto     
Name: Michael A. Gatto    
Title: Authorized Signatory    




--------------------------------------------------------------------------------




SPCP GROUP, LLC, as Lender




By /s/ Michael A. Gatto     
Name: Michael A. Gatto    
Title: Authorized Signatory    




